United States Court of Appeals
                         FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 10-5292                                                 September Term, 2011
                                                           FILED ON : JANUARY 27, 2012
ABDUL-RAHMAN ABDO ABULGHAITH SULEIMAN ,
                APPELLANT

v.

BARACK OBAMA , PRESIDENT , ET AL.,
                  APPELLEES


                         Appeal from the United States District Court
                                 for the District of Columbia
                                     (No. 1:05-cv-02386)



      Before: TATEL, GARLAND and GRIFFITH , Circuit Judges




     CLASSIFIED OPINION NOT AVAILABLE TO
                    PUBLIC